Case: 18-12937    Date Filed: 12/11/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-12937
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 3:11-cr-00232-BJD-MCR-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

STEVLEIN BIVINS,
                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (December 11, 2018)

Before MARTIN, JORDAN and NEWSOM, Circuit Judges.

PER CURIAM:

      Rosemary Cakmis, appointed counsel for Stevlein Bivins in this direct

criminal appeal, has moved to withdraw from further representation of the
                Case: 18-12937       Date Filed: 12/11/2018       Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Bivins’s judgment of revocation and sentence are AFFIRMED. 1




       1
         We note that Bivins was apparently released from custody during the pendency of this
appeal, and that he is not currently serving a term of supervised release. To the extent Bivins’s
release renders his appeal moot, the proceedings are hereby dismissed. See United States v.
Farmer, 923 F.2d 1557, 1568 (11th Cir. 1991) (holding that appeal from sentence was rendered
moot by the defendant’s release from custody).
                                                 2